Case: 1:19-cv-02381-DCN Doc #: 53 Filed: 05/29/20 1 of 2. PagelD #: 2173

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
MILLENNIUM HEALTH, LLC, ) CASE NO. 1: 19 CV 2381
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. ) ORDER ADOPTING
) REPORT AND RECOMMENDATION
CHRISTOPHER ROBERTS, ef ail., )
)
Defendants. )

This case was referred to Magistrate Judge David A. Ruiz to conduct an evidentiary
hearing on Plaintiffs request for preliminary injunction. Pursuant to this referral, Magistrate
Ruiz issued a report and recommendation recommending that a preliminary injunction be denied.
(ECF #45). Plaintiff timely filed Objections to that Report and Recommendation. (ECF #46).
Defendants filed a Brief in Opposition to the Plaintiff's objections, and Plaintiffs filed a Reply in
support of those objections. (ECF #49, 52). Upon careful review of the Report and
Recommendation, the Objections and all of the related briefs, the Court finds that the
Magistrate’s Order is well-supported and in accord with the applicable law. It is neither clearly
erroneous, nor contrary to law, and therefore shall not be modified or set aside under Fed. R. Civ.

P. 72(a).
 

 

Case: 1:19-cv-02381-DCN Doc #: 53 Filed: 05/29/20 2 of 2. PagelD #: 2174

The findings and conclusions contained in Magistrate Ruiz’s Report and
Recommendation are thorough and well-supported, and are, hereby, adopted for purposes of
determining the appropriateness of a preliminary injunction.’ Millennium has failed to establish
by clear and convincing evidence that preliminary injunctive relief is warranted and the request
for preliminary injunction, contained within the Complaint, is, therefore, DENIED. The case is

set for trial on November 17, 2020 at 8:30 a.m.

IT IS SO ORDERED.

  

 

DONALD C. NUGENT
United States District Judge

 

 

J

As noted by Magistrate Ruiz, the factual findings made when ruling on a motion for
preliminary injunction are not binding in the underlying lawsuit. PolyOne Corp. V. Kuta,
67 F.Supp.3d 863, 869 (N.D. Ohio 2014)(citing University of Texas v. Camenisch, 451
U.S. 390, 395 (1981)).

-2-

 
